DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Zhang et al (CN 207 395 939).
Regarding Claim 1, Zhang discloses a method for monitoring hoisting ropes in an elevator system, comprising: 
measuring tension 1 of each hoisting rope 9; 
calculating a mean value 2 of the tension in the hoisting ropes 9; 
determining 16 if the tension in any rope 9 is significantly higher than the mean value; 
and providing a signal 5 that rope snag has been detected if the tension in any rope is significantly higher than the mean value (para. 0036).
Regarding Claim 2, Zhang discloses measuring tension of each hoisting rope includes measuring tension by a tension gauge 1 provided on each hoisting rope.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Fukui et al (USPGP 2014/0229011).
	Regarding Claim 9, Zhang (applied here in a similar manner as to claim 1 above) discloses all features claimed, but does not explicitly teach an elevator car vertically movable within a hoistway;
a counterweight connected to the elevator car via a plurality of hoisting ropes and vertically movable within the hoistway.
	Fukui discloses an elevator apparatus which comprises an elevator car 7 vertically movable within a hoistway 1; a counterweight 8 connected to the elevator car 7 via a plurality of hoisting ropes 6 and vertically movable within the hoistway.
	It would have been obvious to one of ordinary skill in the art to adapt the teachings of Zhang with those of Fukui, as both are directed towards rope management in elevators, and as Zhang requires a car, counterweight, and hoistway that is not explicitly disclosed.
Regarding Claim 10, Fukui discloses an earthquake sensor 19.
Regarding Claim 11, Fukui discloses the controller is an elevator controller 11,14.



Allowable Subject Matter
Claims 3-8, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837